DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-4, drawn to a fallback valve with a centrifugal pump, fluid flow in one direction opens the valve, fluid flow in a second direction closes the valve, the fallback valve comprising a set of disks and a stopper system with a centrifugal pump.
Group II, claim(s) 1, 5-8, drawn to a fallback valve with a centrifugal pump, fluid flow in one direction opens the valve, fluid flow in a second direction closes the valve, and a vent port.
Group III, claim(s) 9-17, drawn to a fallback valve with an impeller, a shaft, a set of rotatable and non-rotatable discs;
Group IV, claim(s) 18-20, drawn to a production method using a fall back valve and an electric submersible pump, upstream flow closes the valve, downstream flow opens the valve; wherein the upstream flow closes the feedback valve and opens a leak path in the annulus..
Group V, claim(s) 18, 21-23, drawn to a production method using a fall back valve and an electric submersible pump; upstream flow closes the valve, downstream flow opens the valve, wherein the leak path is closed by moving a ball to block a vent port on the fallback valve.
Group VI, claim(s) 24, drawn to an electric submersible pump, centrifugal pump, a fallback valve; upward flow opens the valve; downward flow of fluid closes the valve 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a fallback valve, a centrifugal pump, the fallback valve operated by flow of fluid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dillon (US 6,289,990). Dillon discloses a fallback valve (tubing shunt valve 22, c 2 l 22), a centrifugal pump (centrifugal pump, c 2 l 20), the valve opens with fluid flow in one direction and closes with fluid flow in the second direction (c 1 l 35-50).
Groups I & II together and Group III lack unit lack unity of invention because even though the inventions of these groups require the technical feature of a fallback valve , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dillon (US 6,289,990). Dillon discloses a fallback valve (tubing shunt valve 22, c 2 l 22).
Groups I & II together and Group IV & V together lack unity of invention because even though the inventions of these groups require the technical feature of a fallback valve this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dillon (US 6,289,990). Dillon discloses a fallback valve (tubing shunt valve 22, c 2 l 22).
Groups I & II together and Group VI lack unity of invention because even though the inventions of these groups require the technical feature of a fallback valve, a centrifugal pump, the fallback valve operated by flow of fluid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dillon (US 6,289,990). Dillon discloses a fallback valve (tubing shunt valve 22, c 2 l 22), a centrifugal pump (centrifugal pump, c 2 l 20), the valve opens with fluid flow in one direction and closes with fluid flow in the second direction (c 1 l 35-50).
 lack unity of invention because even though the inventions of these groups require the technical feature of a fallback valve , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dillon (US 6,289,990). Dillon discloses a fallback valve (tubing shunt valve 22, c 2 l 22).
Groups III together and Group VI lack unit lack unity of invention because even though the inventions of these groups require the technical feature of a fallback valve , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dillon (US 6,289,990). Dillon discloses a fallback valve (tubing shunt valve 22, c 2 l 22).
Groups IV and Group V and Group VI lack unit lack unity of invention because even though the inventions of these groups require the technical feature of a fallback valve, a centrifugal pump, the fallback valve operated by flow of fluid, production tubing of an ESP pump, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dillon (US 6,289,990). Dillon discloses a fallback valve (tubing shunt valve 22, c 2 l 22), a centrifugal pump (centrifugal pump, c 2 l 20), the valve opens with fluid flow in one direction and closes with fluid flow in the second direction (c 1 l 35-50), production tubing of an ESP pump (tubing 12 of ESP 10, c 2 l 12-15).

Due to the complexity of the restriction, no telephone call was made to request an oral election to the above restriction requirement.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

REJOINDER PRODUCT AND PROCESS
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746